DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-21, 26-41 and 43-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Group II claims 22-25 and 42 in the reply filed on February 1, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an array of light emitting elements and picture element being an array of light emitting elements with having a respective light steering optical element, does not reasonably provide enablement for each array of the light emitting elements corresponds to a picture element in the display, to less than a picture element in the display, or to more than a picture element in the display, the picture element being an array of light emitting elements with having a respective light steering optical element.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The claim language does not enable the array of light emitting elements to be less than or greater than itself if the array of light emitting elements is part of the picture element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 20050259142).

As per claim 22, Kwak discloses
a backplane configured in an active matrix topology including multiple data columns and multiple row selects ([0047-0049], See Fig. 3, The structure to support the data lines and scan lines and the orthogonal data lines and scan lines would be the active matrix backplane.); and 
a set of electrical contacts associated with the active matrix topology and configured to electrically couple the backplane with the display (See Fig. 3, The nodes connecting the OLED to the data lines and  scan lines can be considered the electrical contacts.), 
the display having multiple light emitting elements configured in a passive matrix topology ([0048], See Fig. 3, The light emission control lines can be considered in the passive matrix topology because they can only control the OLEDs row by row.).  

As per claim 23, claim 22 is incorporated and Kwak discloses
each of the data columns and each of the row selects being directly accessible via one or more edges of the device ([0041-0042], See Fig. 2, The data lines and scan lines are accessible through an edge of the device.). 

As per claim 24, claim 22 is incorporated and Kwak discloses
each backplane unit cell is connected to one of the data columns and one of the row selects in the backplane, and each backplane unit cell is configured to be connected through a corresponding electrical contact to a subset of the light emitting elements in the display ([0047-0049], See Fig. 3, A portion of the pixel can be considered the backplane unit cell which is connected to a data and scan line. A node connecting that pixel portion to the OLEDs can be the electrical contact.).  

As per claim 25, claim 22 is incorporated and Kwak discloses
each of the electrical contacts in the set including a bonding site (See Fig. 3, The node connecting a portion of the pixel to the OLEDs can be considered a bonding site.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW LEE/Examiner, Art Unit 2624            
                                                                                                                                                                                            /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624